Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 02 July 2021 wherein: claims 1 and 14-15 are amended; claims 12-13 are canceled; claims 1-11 and 14-20 are pending.

Response to Arguments
Examiner acknowledges the prior objection to the drawings, claim objections, and 35 USC 112 rejections have been overcome by amendment.

Applicant’s arguments, see pages 9-10, filed 02 July 2021, with respect to the rejection(s) of claim(s) 1-11 and 14-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of Wolfe (US 2010/0260926 A1) and newly cited prior art. Since the new grounds of rejection is not entirely necessitated by Applicant’s amendment, this rejection is non-final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim(s) 1-5, 7-8, 11, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 2010/0260926 A1) in view of Rostami (US 2017/0236266 A1).

Regarding claim 1, Wolfe discloses a method, comprising: exposing a surface to ultraviolet light, wherein: the surface comprises a surface coating (top coat) and a fluorescence layer (primer with luminescence pigment) beneath the surface coating (top coat); and the surface coating (top coat) does not emit radiation when exposed to ultraviolet radiation; measuring a fluorescence response to the ultraviolet light at the surface by detecting light in a predetermined frequency range within the visible light spectrum; determining a proportion (total percentage of part area) of the surface comprising the surface coating (top coat) disposed over the fluorescence layer (primer with luminescence pigment) based on the measured fluorescence response; and performing a quantitative evaluation based on area of structural health using the determined proportion (line before par. [0044]: “UV Stimulation to Visual Emission, par. [0044], [0046]-[0047], fig. 2).
Wolfe does not expressly disclose the quantitative evaluation comprises comparing the determined proportion to a predetermined threshold; and indicating a performance indicator of the surface based on the comparison.
Rostami discloses a quantitative evaluation comprises comparing a determined proportion (of area) to a predetermined threshold; and indicating a performance indicator (i.e., a determination of whether the object under inspection is defective or not; Abstract, par. [0053]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Wolfe in view of the teachings of Rostami so that the quantitative evaluation comprises comparing the determined proportion to a predetermined threshold; and indicating a performance indicator of the surface based on the comparison.
	One would have been motivated to do so to gain an advantage of automating defect analysis of the surface. Examiner notes it has been held to be obvious to provide an automatic or mechanical means to replace a manual activity which accomplished the same result. See MPEP 2144.04(III).

Regarding claim 2, Wolfe modified teaches the method of Claim 1, wherein the predetermined frequency range is based on fluorescence properties of the fluorescence layer of the surface (Wolfe, par. [0044], [0046]-[0047]).

Regarding claim 3, Wolfe modified teaches the method of Claim 1, further comprising determining fluorescence properties of the surface (Wolfe, par. [0044], [0046]-[0047]).

Regarding claim 4, Wolfe modified teaches the method of Claim 1, wherein, if the determined proportion exceeds the predetermined threshold, providing the performance indicator comprises indicating that the surface meets one or more performance criteria (i.e., by indicating a defective object; Rostami, Abstract, par. [0053]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Wolfe in view of the further teachings of Rostami.
	One would have been motivated to do so to gain an advantage of automating defect analysis of the surface. 

Regarding claim 5, Wolfe modified teaches the method of Claim 1, wherein, if the determined proportion does not exceed the predetermined threshold, indicating the performance indicator comprises indicating that the surface does not meet one or more performance criteria (i.e., by indicating an object is not defective; Rostami, Abstract, par. [0053]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Wolfe in view of the further teachings of Rostami.
	One would have been motivated to do so to gain an advantage of automating defect analysis of the surface. 

Regarding claim 7, Wolfe modified teaches the method of Claim 1, wherein the predetermined threshold is based on a type of the fluorescence layer (Wolfe, par. [0044], [0046]-[0047]).

Regarding claim 8, Wolfe modified teaches the method of Claim 1, wherein determining the proportion of the surface comprises determining an area of the surface for which a fluorescence response is measured (Wolfe, par. [0047]).

Regarding claim 11, Wolfe modified teaches the method of Claim 1, further comprising selecting a surface type of the surface before measuring the fluorescence response, wherein determining a proportion of the surface comprising the surface coating disposed over the fluorescence layer is further based on the surface type (Wolfe, par. [0044], [0046]-[0047]).

Regarding claim 15, Examiner refers to the rejection of claim 1 above, mutatis mutandis. 

	Regarding claims 19-20, Examiner refers to the rejections of claims 2-3 above, respectively, mutatis mutandis.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe in view of Rostami as applied to claim 1 above, and further in view of Frankel (US 2003/0068824 A1).

	Regarding claim 6, Wolfe modified teaches the method of Claim 1, wherein the surface is a portion of an exterior of a variety of a vehicle, wherein the vehicle is one of an automobile, a ship, and a space vehicle (Wolfe, par. [0025]).
	Wolfe modified does not expressly disclose the vehicle is an aircraft.
	Frankel discloses inspection of a coating wherein a vehicle is an aircraft (Abstract, par. [0108]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Wolfe in view of the teachings of Frankel so that the vehicle is an aircraft.
	One would have been motivated to do so to gain an advantage suggested by Rostami of detecting is a coating has been corroded (Rostami, Abstract).

Claim(s) 9-10 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe in view of Rostami as applied to claims 1 and 15 above, and further in view of Honda (US 2015/0369752 A1).

Regarding claim 9, Wolfe modified teaches the method of Claim 1, wherein providing a performance indicator comprises providing first indication or a second indication, wherein the first indication indicates that the surface meets one or more performance criteria and the second indication indicates that the surface does not meet one or more performance criteria (i.e., a determination of whether or not the surface is defective; see rejection of claim 1 above).
Wolfe modified does not expressly disclose the indicator is provided to a user on a graphical user interface.
Honda discloses a defect inspection method (Abstract) wherein an indicator (defect determination result) is provided to a user on a graphical user interface (1100; par. [0145], fig. 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Wolfe in view of the teachings of Honda so that the indicator is provided to a user on a graphical user interface.
One would have been motivated to do so to gain an advantage suggested by Honda of providing a convenient graphical means for displaying the indications (Honda, par. [0145], fig. 11).

Regarding claim 10, Wolfe modified teaches the method of Claim 1, but does not expressly disclose providing a performance indicator comprises providing a measurement based on the determined proportion to a user on a graphical user interface.
Honda discloses a defect inspection method (Abstract) wherein providing a performance indicator comprises providing a measurement based on a defect determination result to a user on a graphical user interface (par. [0145], fig. 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Wolfe in view of the teachings of Honda so that providing a performance indicator comprises providing a 
One would have been motivated to do so to gain an advantage suggested by Honda of providing a convenient graphical means for displaying further information about the surface (Honda, par. [0145], fig. 11).

Regarding claims 16-18, Examiner refers to the rejection of claim 9 above, mutatis mutandis.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe in view of Rostami as applied to claim 1 above, and further in view of Ghosh (US  2015/0276480 A1).

Regarding claim 14, Wolfe modified teaches the method of claim 1, but does not expressly disclose a non-transitory computer readable medium comprising logic that, when executed by processing circuitry, causes the processing circuitry to perform the method.
Ghosh discloses a defect inspection method (Abstract) and a non-transitory computer readable medium comprising logic that, when executed by processing circuitry, causes the processing circuitry to perform the method (par. [0111]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Wolfe in view of the teachings of Ghosh to make a non-transitory computer readable medium comprising 
One would have been motivated to do so to gain an advantage of avoiding the need to manually perform the method each time it is needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884